


Exhibit 10.38


AMENDED AND RESTATED
WOLVERINE WORLD WIDE, INC.
STOCK INCENTIVE PLAN OF 2013


1.
Purpose

The purpose of the Wolverine World Wide, Inc. Stock Incentive Plan of 2013 (the
“Plan”) is to advance the interests of Wolverine World Wide, Inc. (the
“Company”) by stimulating the efforts of employees, officers, non-employee
directors and other service providers, in each case who are selected to be
participants, by heightening the desire of such persons to continue working
toward and contributing to the success and progress of the Company. The Plan
supersedes the Company’s Stock Incentive Plan of 2010 (the “Prior Plan”) with
respect to future awards, and provides for the grant of Incentive and
Nonqualified Stock Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units and Stock Awards, any of which may be performance-based,
and for Incentive Bonuses, which may be paid in cash or stock or a combination
thereof, as determined by the Administrator. No new awards shall be issued under
the Prior Plan after the approval of this Plan by the Company’s stockholders.
2.
Definitions

As used in the Plan, the following terms shall have the meanings set forth
below:
(a)“Act” means the Securities Exchange Act of 1934, as amended.
(b)“Administrator” means the Administrator of the Plan in accordance with
Section 19.
(c)“Award” means an Incentive Stock Option, Nonqualified Stock Option, Stock
Appreciation Right, Restricted Stock, Restricted Stock Unit, Stock Award or
Incentive Bonus granted to a Participant pursuant to the provisions of the Plan,
any of which the Administrator may structure to qualify in whole or in part as a
Performance Award.
(d)“Award Agreement” means a written agreement or other instrument as may be
approved from time to time by the Administrator implementing the grant of each
Award. An Agreement may be in the form of an agreement to be executed by both
the Participant and the Company (or an authorized representative of the
Company) or certificates, notices or similar instruments as approved by the
Administrator.
(e)“Board” means the board of directors of the Company.
(f)“Change in Control” unless otherwise defined in an Award, means (i) the
failure of the Continuing Directors at any time to constitute at least a
majority of the members of the Board; (ii) the acquisition by any Person other
than an Excluded Holder of beneficial ownership (within the meaning of Rule
13d-3 issued under the Act) of 20% or more of the outstanding Shares or the
combined voting power of the Company’s outstanding securities entitled to vote
generally in the election of directors; (iii) the consummation of a
reorganization, merger, or consolidation of the Company, unless such
reorganization, merger or consolidation is with or into a Permitted Successor;
or (iv) a complete liquidation or dissolution of the Company or the sale or
disposition of all or substantially all of the assets of the Company other than
to a Permitted Successor.
(g)“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rulings and regulations issued thereunder.
(h)“Continuing Directors” mean the individuals constituting the Board as of the
date this Plan was adopted and any subsequent directors whose election or
nomination for election by the Company’s stockholders was approved by a vote of
three-quarters (3/4) of the individuals who are then Continuing Directors, but
specifically excluding any individual whose initial assumption of office occurs
as a result of either an actual or threatened solicitation subject to Rule
14a-12(c) of Regulation 14A issued under the Act or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board.
(i)“Company” means Wolverine World Wide, Inc., a Delaware corporation.
(j)“Disability” has the meaning set forth in the Company’s long-term disability
plan. The determination of the Administrator as to an individual’s Disability
shall be conclusive on all parties.
(k)“Employee Benefit Plan” means any plan or program established by the Company
or a Subsidiary for the compensation or benefit of employees of the Company or
any of its Subsidiaries.

1

--------------------------------------------------------------------------------




(l)“Excluded Holder” means (i) any Person who at the time this Plan was adopted
was the beneficial owner of 20% or more of the outstanding Shares; or (ii) the
Company, a Subsidiary or any Employee Benefit Plan of the Company or a
Subsidiary or any trust holding Shares or other securities pursuant to the terms
of an Employee Benefit Plan.
(m)“Fair Market Value” means, as of any date, the closing price per share at
which the Shares are sold in the regular way on the New York Stock Exchange (or
any successor exchange that is the primary stock exchange for trading of Shares)
or, if no Shares are traded on the New York Stock Exchange (or any successor
exchange that is the primary stock exchange for trading of Shares) on the date
in question, then for the next preceding date for which Shares were traded on
the New York Stock Exchange (or any successor exchange that is the primary stock
exchange for trading of Shares).
(n)“Incentive Bonus” means a bonus opportunity awarded under Section 10 pursuant
to which a Participant may become entitled to receive an amount based on
satisfaction of such performance criteria as are specified in the Award
Agreement or otherwise.
(o)“Incentive Stock Option” means a stock option that is intended to qualify as
an “incentive stock option” within the meaning of Section 422 of the Code.
(p)“Nonemployee Director” means each person who is, or is elected to be, a
member of the Board and who is not an employee of the Company or any Subsidiary.
(q)“Nonqualified Stock Option” means a stock option that is not intended to
qualify as an “incentive stock option” within the meaning of Section 422 of the
Code.
(r)“Option” means an Incentive Stock Option and/or a Nonqualified Stock Option
granted pursuant to Section 6 of the Plan.
(s)“Participant” means any individual described in Section 3 to whom Awards have
been granted from time to time by the Administrator and any authorized
transferee of such individual.
(t)“Permitted Successor” means a company that, immediately following the
consummation of a transaction specified in clauses (iii) and (iv) of the
definition of “Change in Control” above, satisfies each of the following
criteria: (i) 50% or more of the outstanding common stock of the company and the
combined voting power of the outstanding securities of the company entitled to
vote generally in the election of directors (in each case determined immediately
following the consummation of the applicable transaction) is beneficially owned,
directly or indirectly, by all or substantially all of the Persons who were the
beneficial owners of the Company’s outstanding Shares and outstanding securities
entitled to vote generally in the election of directors (respectively)
immediately prior to the applicable transaction; (ii) no Person other than an
Excluded Holder beneficially owns, directly or indirectly, 20% or more of the
outstanding common stock of the company or the combined voting power of the
outstanding securities of the company entitled to vote generally in the election
of directors (for these purposes the term Excluded Holder shall include the
company, any subsidiary of the company and any employee benefit plan of the
company or any such subsidiary or any trust holding common stock or other
securities of the company pursuant to the terms of any such employee benefit
plan); and (iii) at least a majority of the board of directors of the company is
comprised of Continuing Directors.
(u)“Person” has the same meaning as set forth in Sections 13(d) and 14(d)(2) of
the Act.
(v)“Performance Award” means an Award, the grant, issuance, retention, vesting
or settlement of which is subject to satisfaction of one or more Qualifying
Performance Criteria established pursuant to Section 14.
(w)“Plan” means the Wolverine World Wide, Inc. Stock Incentive Plan of 2013 as
set forth herein and as amended from time to time.
(x)“Qualifying Performance Criteria” has the meaning set forth in Section 14(b).
(y)“Restricted Stock” means Shares granted pursuant to Section 8 of the Plan.
(z)“Restricted Stock Unit” means an Award granted to a Participant pursuant to
Section 8 pursuant to which Shares or cash in lieu thereof may be issued in the
future.
(aa)“Retirement” means the voluntary Termination of Employment by a Participant
after the Participant has attained (i) 50 years of age and seven years of
service (as a director and/or an employee and/or officer of the Company or a
Subsidiary), (ii) 62 years of age, or (iii) such other age or years of service
as shall be determined by the Administrator or as otherwise may be set forth in
the Award Agreement or other grant document with respect to a Participant and a
particular Award.
(bb)    “Share” means a share of the Company’s common stock, par value $1.00,
subject to adjustment as provided in Section 13.

2

--------------------------------------------------------------------------------




(cc)    “Stock Appreciation Right” means a right granted pursuant to Section 7
of the Plan that entitles the Participant to receive, in cash or Shares or a
combination thereof, as determined by the Administrator, value equal to or
otherwise based on the excess of (i) the Fair Market Value of a specified number
of Shares at the time of exercise over (ii) the exercise price of the right, as
established by the Administrator on the date of grant.
(dd)    “Stock Award” means an award of Shares to a Participant pursuant to
Section 9 of the Plan.
(ee)    “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company where each of the
corporations in the unbroken chain other than the last corporation owns stock
possessing at least 50 percent or more of the total combined voting power of all
classes of stock in one of the other corporations in the chain, and if
specifically determined by the Administrator in the context other than with
respect to Incentive Stock Options, may include an entity in which the Company
has a significant ownership interest or that is directly or indirectly
controlled by the Company.
(ff)    “Substitute Awards” means Awards granted or Shares issued by the Company
in assumption of, or in substitution or exchange for, awards previously granted,
or the right or obligation to make future awards, by a company acquired by the
Company or any Subsidiary or with which the Company or any Subsidiary combines.
(gg)    “Termination of Employment” means ceasing to serve as a full-time
employee of the Company and its Subsidiaries or, with respect to a Nonemployee
Director or other service provider, ceasing to serve as such for the Company,
except that with respect to all or any Awards held by a Participant (i) the
Administrator may determine, subject to Section 6(d), that an approved leave of
absence or approved employment on a less than full-time basis is not considered
a Termination of Employment, (ii) the Administrator may determine that a
transition of employment to service with a partnership, joint venture or
corporation not meeting the requirements of a Subsidiary in which the Company or
a Subsidiary is a party is not considered a Termination of Employment,
(iii) unless otherwise determined by the Administrator, service as a member of
the Board or other service provider shall not constitute continued employment
with respect to Awards granted to a Participant while he or she served as an
employee, and (iv) service as an employee of the Company or a Subsidiary shall
constitute continued employment with respect to Awards granted to a Participant
while he or she served as a member of the Board or other service provider. The
Administrator shall determine whether any corporate transaction, such as a sale
or spin-off of a division or subsidiary that employs a Participant, shall be
deemed to result in a Termination of Employment with the Company and its
Subsidiaries for purposes of any affected Participant’s Options, and the
Administrator’s decision shall be final and binding.
3.Eligibility
Any person who is a current or prospective officer or employee of the Company or
of any Subsidiary shall be eligible for selection by the Administrator for the
grant of Awards hereunder. In addition, Nonemployee Directors and any other
service providers who have been retained to provide consulting, advisory or
other services to the Company or to any Subsidiary shall be eligible for the
grant of Awards hereunder as determined by the Administrator. Options intending
to qualify as Incentive Stock Options may only be granted to employees of the
Company or any Subsidiary within the meaning of the Code, as selected by the
Administrator.
4.
Effective Date and Termination of Plan

This Plan was adopted by the Board as of February 6, 2013 (the “Effective
Date”), provided that any grants made prior to the approval of the Plan by the
Company’s stockholders shall be subject to such approval. All Awards granted
under this Plan are subject to, and may not be exercised before, the approval of
this Plan by the stockholders prior to the first anniversary of the date the
Board adopts the Plan, by the affirmative vote of the holders of a majority of
the outstanding Shares of the Company present, or represented by proxy, and
entitled to vote, at a meeting of the Company’s stockholders or by written
consent in accordance with the laws of the State of Delaware; provided that if
such approval by the stockholders of the Company is not forthcoming, all Awards
previously granted under this Plan shall be void. The Plan shall remain
available for the grant of Awards until the tenth (10th) anniversary of the
Effective Date. Notwithstanding the foregoing, the Plan may be terminated at
such earlier time as the Board may determine. Termination of the Plan will not
affect the rights and obligations of the Participants and the Company arising
under Awards theretofore granted and then in effect.
5.
Shares Subject to the Plan and to Awards

(a)Aggregate Limits. The aggregate number of Shares issuable pursuant to all
Awards shall not exceed 11,200,000 plus any shares subject to outstanding awards
under the Prior Plan that on or after the Effective Date cease for any reason to
be subject to such awards (other than by reason of exercise or settlement of the
awards to the extent they are exercised for or settled in vested and
nonforfeitable shares); provided that any Shares granted under Options or Stock
Appreciation Rights shall be counted against this limit on a one-for-one basis
and any Shares granted as Awards other than Options or Stock Appreciation Rights
shall be counted against this limit as two and six tenths (2.6) Shares for every
one (1) Share subject to such Award. The aggregate number of Shares available
for grant under this Plan and the number of Shares subject to outstanding Awards
shall be subject to adjustment as provided in Section 13. The Shares issued
pursuant to Awards granted under this Plan

3

--------------------------------------------------------------------------------




may be shares that are authorized and unissued or shares that were reacquired by
the Company, including shares purchased in the open market.
(b)Issuance of Shares. For purposes of Section 5(a), the aggregate number of
Shares issued under this Plan at any time shall equal only the number of Shares
actually issued upon exercise or settlement of an Award. Notwithstanding the
foregoing, Shares subject to an Award under the Plan may not again be made
available for issuance under the Plan if such Shares are: (i) Shares that were
subject to a stock-settled Stock Appreciation Right and were not issued upon the
net settlement or net exercise of such Stock Appreciation Right, (ii) Shares
used to pay the exercise price of an Option, (iii) Shares delivered to or
withheld by the Company to pay the withholding taxes related an Award, or
(iv) Shares repurchased on the open market with the proceeds of an Option
exercise. Shares subject to Awards that have been canceled, expired, forfeited
or otherwise not issued under an Award and Shares subject to Awards settled in
cash shall not count as Shares issued under this Plan.
(c)Tax Code Limits. The aggregate number of Shares subject to Awards granted
under this Plan during any calendar year to any one Participant shall not exceed
3,600,000, which number shall be calculated and adjusted pursuant to Section 13
only to the extent that such calculation or adjustment will not affect the
status of any Award intended to qualify as “performance-based compensation”
under Section 162(m) of the Code but which number shall not count any tandem
SARs (as defined in Section 7). The aggregate number of Shares that may be
issued pursuant to the exercise of Incentive Stock Options granted under this
Plan shall not exceed 3,600,000, which number shall be calculated and adjusted
pursuant to Section 13 only to the extent that such calculation or adjustment
will not affect the status of any option intended to qualify as an Incentive
Stock Option under Section 422 of the Code. The maximum cash amount payable
pursuant to that portion of an Incentive Bonus granted in any calendar year to
any Participant under this Plan that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code shall not
exceed $20,000,000.
(d)Director Awards. The aggregate number of Shares subject to Awards granted
under this Plan during any calendar year to any one Nonemployee Director shall
not exceed 100,000; provided, however, that in the calendar year in which a
Nonemployee Director first joins the Board or is first designated as Independent
Lead Director, the maximum number of shares subject to Awards granted to the
Participant may be up to three hundred percent (300%) of the number of shares
set forth in the foregoing limits.
(e)Substitute Awards. Substitute Awards shall not reduce the Shares authorized
for issuance under the Plan or authorized for grant to a Participant in any
calendar year. Additionally, in the event that a company acquired by the Company
or any Subsidiary, or with which the Company or any Subsidiary combines, has
shares available under a pre-existing plan approved by stockholders and not
adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall not reduce the Shares authorized for issuance under the Plan;
provided that Awards using such available shares shall not be made after the
date awards or grants could have been made under the terms of the pre-existing
plan, absent the acquisition or combination, and shall only be made to
individuals who were employees, directors or other service providers of such
acquired or combined company before such acquisition or combination.
6.Options
(a)Option Awards. Options may be granted at any time and from time to time prior
to the termination of the Plan to Participants as determined by the
Administrator. No Participant shall have any rights as a stockholder with
respect to any Shares subject to Options hereunder until said Shares have been
issued. Each Option shall be evidenced by an Award Agreement. Options granted
pursuant to the Plan need not be identical but each Option must contain and be
subject to the terms and conditions set forth below.
(b)Price. The Administrator will establish the exercise price per Share under
each Option, which, in no event will be less than the Fair Market Value of the
Shares on the date of grant; provided, however, that the exercise price per
Share with respect to an Option that is granted in connection with a merger or
other acquisition as a substitute or replacement award for options held by
optionees of the acquired entity may be less than 100% of the Fair Market Value
of the Shares on the date such Option is granted if such exercise price is based
on a formula set forth in the terms of the options held by such optionees or in
the terms of the agreement providing for such merger or other acquisition. The
exercise price of any Option may be paid in Shares, cash or a combination
thereof, as determined by the Administrator, including an irrevocable commitment
by a broker to pay over such amount from a sale of the Shares issuable under an
Option, the delivery of previously owned Shares and withholding of Shares
deliverable upon exercise, or in such other form as is acceptable to the
Administrator.
(c)No Repricing without Stockholder Approval. Other than in connection with a
change in the Company’s capitalization (as described in Section 13) the exercise
price of an Option may not be reduced without stockholder approval (including
canceling previously awarded Options and regranting them with a lower exercise
price).

4

--------------------------------------------------------------------------------




(d)Provisions Applicable to Options. The date on which Options become
exercisable shall be determined at the sole and absolute discretion of the
Administrator and set forth in an Award Agreement. Unless provided otherwise in
the applicable Award Agreement, to the extent that the Administrator determines
that an approved leave of absence or employment on a less than full-time basis
is not a Termination of Employment, the vesting period and/or exercisability of
an Option shall be adjusted by the Administrator during or to reflect the
effects of any period during which the Participant is on an approved leave of
absence or is employed on a less than full-time basis.
(e)Term of Options and Termination of Employment: The Administrator shall
establish the term of each Option, which in no case shall exceed a period of ten
(10) years from the date of grant. Unless an Option earlier expires upon the
expiration date established pursuant to the foregoing sentence, upon the
Participant’s Termination of Employment, his or her rights to exercise an Option
then held shall be only as follows, unless the Administrator specifies
otherwise:
(1)General. If a Participant’s Termination of Employment is for any reason other
than the Participant’s death, Disability, Retirement or termination for cause,
Options granted to the Participant may continue to be exercised in accordance
with their terms for a period of three (3) months after such Termination of
Employment, but only to the extent the Participant was entitled to exercise the
Options on the date of such termination.
(2)Death. If a Participant dies either while an employee or officer of the
Company or a Subsidiary or member of the Board, or after the Termination of
Employment other than for cause but during the time when the Participant could
have exercised an Option, the Options issued to such Participant shall become
fully vested and exercisable by the personal representative of such Participant
or other successor to the interest of the Participant for one year after the
Participant’s death.
(3)Disability. If a Participant’s Termination of Employment is due to
Disability, then all of the Participant’s Options shall immediately fully vest,
and the Options held by the Participant at the time of such Termination of
Employment shall be exercisable by the Participant or the personal
representative of such Participant for one year following such Termination of
Employment.
(4)Participant Retirement. Upon a Participant’s Retirement as an employee or
officer of the Company and its Subsidiaries or Retirement from service as a
member of the Board, then all of the Participant’s Options shall immediately
fully vest, and the Options held by the Participant at the time of such
Retirement shall be exercisable by the Participant or the personal
representative of such Participant during the remaining term of the Options.
(5)Termination for Cause. If a Participant is terminated for cause, the
Participant shall have no further right to exercise any Options previously
granted. The Administrator or officers designated by the Administrator shall
determine whether a termination is for cause.
(f)Incentive Stock Options. Notwithstanding anything to the contrary in this
Section 6, in the case of the grant of an Option intending to qualify as an
Incentive Stock Option: (i) if the Participant owns stock possessing more than
10 percent of the combined voting power of all classes of stock of the Company,
the exercise price of such Option must be at least 110 percent of the Fair
Market Value of the Shares on the date of grant and the Option must expire
within a period of not more than five (5) years from the date of grant, and
(ii) Termination of Employment will occur when the person to whom an Award was
granted ceases to be an employee (as determined in accordance with
Section 3401(c) of the Code and the regulations promulgated thereunder) of the
Company and its Subsidiaries. Notwithstanding anything in this Section 6 to the
contrary, options designated as Incentive Stock Options shall not be eligible
for treatment under the Code as Incentive Stock Options (and will be deemed to
be Nonqualified Stock Options) to the extent that either (a) the aggregate Fair
Market Value of Shares (determined as of the time of grant) with respect to
which such Options are exercisable for the first time by the Participant during
any calendar year (under all plans of the Company and any Subsidiary) exceeds
$100,000, taking Options into account in the order in which they were granted,
or (b) such Options otherwise remain exercisable but are not exercised within
three (3) months of Termination of Employment (or such other period of time
provided in Section 422 of the Code).
7.Stock Appreciation Rights
Stock Appreciation Rights may be granted to Participants from time to time
either in tandem with or as a component of other Awards granted under the Plan
(“tandem SARs”) or not in conjunction with other Awards (“freestanding
SARs”) and may, but need not, relate to a specific Option granted under
Section 6. The provisions of Stock Appreciation Rights need not be the same with
respect to each grant or each recipient. Any Stock Appreciation Right granted in
tandem with an Award may be granted at the same time such Award is granted or at
any time thereafter before exercise or expiration of such Award. All
freestanding SARs shall be granted subject to the same terms and conditions
applicable to Options as set forth in Section 6 and all tandem SARs shall have
the same exercise price, vesting, exercisability, forfeiture and termination
provisions as the Award to which they relate. Subject to the provisions of
Section 6 and the immediately preceding sentence, the Administrator may impose
such other conditions or restrictions on any Stock Appreciation Right as it
shall deem appropriate. Stock Appreciation Rights may be settled in Shares, cash
or a combination thereof, as determined by the Administrator and set forth in
the

5

--------------------------------------------------------------------------------




applicable Award Agreement. Other than in connection with a change in the
Company’s capitalization (as described in Section 13) the exercise price of
Stock Appreciation Rights may not be reduced without stockholder approval
(including canceling previously awarded Stock Appreciation Rights and regranting
them with a lower exercise price).
8.
Restricted Stock and Restricted Stock Units

(a)Restricted Stock and Restricted Stock Unit Awards. Restricted Stock and
Restricted Stock Units may be granted at any time and from time to time prior to
the termination of the Plan to Participants as determined by the Administrator.
Restricted Stock is an award or issuance of Shares the grant, issuance,
retention, vesting and/or transferability of which is subject during specified
periods of time to such conditions (including continued employment or
performance conditions) and terms as the Administrator deems appropriate.
Restricted Stock Units are Awards denominated in units of Shares under which the
issuance of Shares is subject to such conditions (including continued employment
or performance conditions) and terms as the Administrator deems appropriate.
Each grant of Restricted Stock and Restricted Stock Units shall be evidenced by
an Award Agreement. Unless determined otherwise by the Administrator, each
Restricted Stock Unit will be equal to one Share and will entitle a Participant
to either the issuance of Shares or payment of an amount of cash determined with
reference to the value of Shares. To the extent determined by the Administrator,
Restricted Stock and Restricted Stock Units may be satisfied or settled in
Shares, cash or a combination thereof. Restricted Stock and Restricted Stock
Units granted pursuant to the Plan need not be identical but each grant of
Restricted Stock and Restricted Stock Units must contain and be subject to the
terms and conditions set forth below.
(b)Contents of Agreement. Each Award Agreement shall contain provisions
regarding (i) the number of Shares or Restricted Stock Units subject to such
Award or a formula for determining such number, (ii) the purchase price of the
Shares, if any, and the means of payment, (iii) the performance criteria, if
any, and level of achievement versus these criteria that shall determine the
number of Shares or Restricted Stock Units granted, issued, retainable and/or
vested, (iv) such terms and conditions on the grant, issuance, vesting and/or
forfeiture of the Shares or Restricted Stock Units as may be determined from
time to time by the Administrator, (v) the term of the performance period, if
any, as to which performance will be measured for determining the number of such
Shares or Restricted Stock Units, and (vi) restrictions on the transferability
of the Shares or Restricted Stock Units. Shares issued under a Restricted Stock
Award may be issued in the name of the Participant and held by the Participant
or held by the Company, in each case as the Administrator may provide.
(c)Vesting and Performance Criteria. The grant, issuance, retention, vesting
and/or settlement of shares of Restricted Stock and Restricted Stock Units will
occur when and in such installments as the Administrator determines or under
criteria the Administrator establishes, which may include Qualifying Performance
Criteria. Notwithstanding anything in this Plan to the contrary, the performance
criteria for any Restricted Stock or Restricted Stock Unit that is intended to
satisfy the requirements for “performance-based compensation” under
Section 162(m) of the Code will be a measure based on one or more Qualifying
Performance Criteria selected by the Administrator and specified when the Award
is granted.
(d)Termination of Employment. Unless the Administrator provides otherwise:
(i)    General. In the event of Termination of Employment for any reason other
than death, Disability or Retirement, any Restricted Stock or Restricted Stock
Units still subject in full or in part to restrictions at the date of such
Termination of Employment shall automatically be forfeited and returned to the
Company.
(ii)    Death, Retirement or Disability. In the event a Participant’s
Termination of Employment is because of death, Disability or Retirement, the
restrictions remaining on any or all Shares remaining subject to a Restricted
Stock or Restricted Stock Unit Award shall lapse.
(e)Discretionary Adjustments and Limits. Subject to the limits imposed under
Section 162(m) of the Code for Awards that are intended to qualify as
“performance-based compensation,” notwithstanding the satisfaction of any
performance goals, the number of Shares granted, issued, retainable and/or
vested under an Award of Restricted Stock or Restricted Stock Units on account
of either financial performance or personal performance evaluations may, to the
extent specified in the Award Agreement, be reduced, but not increased, by the
Administrator on the basis of such further considerations as the Administrator
shall determine.
(f)Voting Rights. Unless otherwise determined by the Administrator, Participants
holding shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those shares during the period of restriction.
Participants shall have no voting rights with respect to Shares underlying
Restricted Stock Units unless and until such Shares are reflected as issued and
outstanding shares on the Company’s stock ledger.
(g)Dividends and Distributions. Participants in whose name Restricted Stock is
granted shall be entitled to receive all dividends and other distributions paid
with respect to those Shares, unless determined otherwise by the Administrator.
The Administrator will determine whether any such dividends or distributions
will be automatically reinvested in additional shares of Restricted Stock and
subject to the same restrictions on transferability as the Restricted Stock with

6

--------------------------------------------------------------------------------




respect to which they were distributed or whether such dividends or
distributions will be paid in cash. Shares underlying Restricted Stock Units
shall be entitled to dividends or dividend equivalents only to the extent
provided by the Administrator.
(h)Payment of Restricted Stock Units. In all events, unless payment with respect
to a Restricted Stock Unit is deferred in a manner consistent with Section 409A
of the Code, the Shares and/or cash underlying such Restricted Stock Unit shall
be paid to the Participant no later than two and one-half months following the
end of the year in which the Restricted Stock Unit is no longer subject to a
substantial risk of forfeiture.
(i)Legending of Restricted Stock. The Administrator may also require that
certificates representing shares of Restricted Stock be retained and held in
escrow by a designated employee or agent of the Company or any Subsidiary until
any restrictions applicable to shares of Restricted Stock so retained have been
satisfied or lapsed. Any certificates evidencing shares of Restricted Stock
awarded pursuant to the Plan shall bear the following legend:
The shares represented by this certificate were issued subject to certain
restrictions under the Wolverine World Wide, Inc. Stock Incentive Plan of 2013
(the “Plan”). This certificate is held subject to the terms and conditions
contained in a restricted stock agreement that includes a prohibition against
the sale or transfer of the stock represented by this certificate except in
compliance with that agreement and that provides for forfeiture upon certain
events. Copies of the Plan and the restricted stock agreement are on file in the
office of the Secretary of the Company.
9.
Stock Awards

(a)    Grant. Stock Awards may be granted at any time and from time to time
prior to the termination of the Plan to Participants as determined by the
Administrator. Stock Awards shall be subject to such terms and conditions,
consistent with the other provisions of the Plan, as may be determined by the
Administrator.
(b)    Rights as a Stockholder. A Participant shall have all voting, dividend,
liquidation and other rights with respect to Shares issued to the Participant as
a Stock Award under this Section 9 upon the Participant becoming the holder of
record of the Shares granted pursuant to such Stock Award; provided, that the
Administrator may impose such restrictions on the assignment or transfer of
Shares awarded pursuant to a Stock Award as it considers appropriate.
10.
Incentive Bonuses

(a)General. Each Incentive Bonus Award will confer upon the Participant the
opportunity to earn a future payment tied to the level of achievement with
respect to one or more performance criteria established for a performance period
of not less than one year.
(b)Incentive Bonus Document. Unless otherwise determined by the Administrator,
the terms of any Incentive Bonus will be set forth in an Award Agreement. Each
Award Agreement evidencing an Incentive Bonus shall contain provisions regarding
(i) the target and maximum amount payable to the Participant as an Incentive
Bonus, (ii) the performance criteria and level of achievement versus these
criteria that shall determine the amount of such payment, (iii) the term of the
performance period as to which performance shall be measured for determining the
amount of any payment, (iv) the timing of any payment earned by virtue of
performance, (v) restrictions on the alienation or transfer of the Incentive
Bonus prior to actual payment, (vi) forfeiture provisions and (vii) such further
terms and conditions, in each case not inconsistent with this Plan as may be
determined from time to time by the Administrator.
(c)Performance Criteria. The Administrator shall establish the performance
criteria and level of achievement versus these criteria that shall determine the
target and maximum amount payable under an Incentive Bonus, which criteria may
be based on financial performance and/or personal performance evaluations. The
Administrator may specify the percentage of the target Incentive Bonus that is
intended to satisfy the requirements for “performance-based compensation” under
Section 162(m) of the Code. Notwithstanding anything to the contrary herein, the
performance criteria for any portion of an Incentive Bonus that is intended by
the Administrator to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code shall be a measure based on one
or more Qualifying Performance Criteria (as defined in Section 14(b)) selected
by the Administrator and specified at the time the Incentive Bonus is granted.
The Administrator shall certify the extent to which any Qualifying Performance
Criteria has been satisfied, and the amount payable as a result thereof, prior
to payment of any Incentive Bonus that is intended to satisfy the requirements
for “performance-based compensation” under Section 162(m) of the Code.
(d)Timing and Form of Payment. The Administrator shall determine the timing of
payment of any Incentive Bonus. Payment of the amount due under an Incentive
Bonus may be made in cash or in Shares, as determined by the Administrator. The
Administrator may provide for or, subject to such terms and conditions as the
Administrator may specify, may permit a Participant to elect for the payment of
any Incentive Bonus to be deferred to a specified date or event. In all events,
unless payment of an Incentive Bonus is deferred in a manner consistent with
Section 409A of the Code, any Incentive Bonus shall be paid to the Participant
no later than two and one-half months following the end of the year in which the
Incentive Bonus is no longer subject to a substantial risk of forfeiture.

7

--------------------------------------------------------------------------------




(e)Discretionary Adjustments. Notwithstanding satisfaction of any performance
goals, the amount paid under an Incentive Bonus on account of either financial
performance or personal performance evaluations may, to the extent specified in
the Award Agreement or other document evidencing the Award, be reduced, but not
increased, by the Administrator on the basis of such further considerations as
the Administrator shall determine.
11.Deferral of Gains
The Administrator may, in an Award Agreement or otherwise, provide for the
deferred delivery of Shares upon settlement, vesting or other events with
respect to Restricted Stock or Restricted Stock Units, or in payment or
satisfaction of an Incentive Bonus. Notwithstanding anything herein to the
contrary, in no event will any deferral of the delivery of Shares or any other
payment with respect to any Award be allowed if the Administrator determines, in
its sole and absolute discretion, that the deferral would result in the
imposition of the additional tax under Section 409A(a)(1)(B) of the Code. No
award shall provide for deferral of compensation that does not comply with
Section 409A of the Code, unless the Board, at the time of grant, specifically
provides that the Award is not intended to comply with Section 409A of the Code.
The Company shall have no liability to a Participant, or any other party, if an
Award that is intended to be exempt from, or compliant with, Section 409A of the
Code is not so exempt or compliant or for any action taken by the Board.
12.
Conditions and Restrictions Upon Securities Subject to Awards

The Administrator may provide that the Shares issued upon exercise of an Option
or Stock Appreciation Right or otherwise subject to or issued under an Award
shall be subject to such further agreements, restrictions, conditions or
limitations as the Administrator in its sole and absolute discretion may specify
prior to the exercise of such Option or Stock Appreciation Right or the grant,
vesting or settlement of such Award, including without limitation, conditions on
vesting or transferability, forfeiture or repurchase provisions and method of
payment for the Shares issued upon exercise, vesting or settlement of such Award
(including the actual or constructive surrender of Shares already owned by the
Participant) or payment of taxes arising in connection with an Award. Without
limiting the foregoing, such restrictions may address the timing and manner of
any resales by the Participant or other subsequent transfers by the Participant
of any Shares issued under an Award, including without limitation
(i) restrictions under an insider trading policy or pursuant to applicable law,
(ii) restrictions designed to delay and/or coordinate the timing and manner of
sales by Participant and holders of other Company equity compensation
arrangements, (iii) restrictions as to the use of a specified brokerage firm for
such resales or other transfers and (iv) provisions requiring Shares to be sold
on the open market or to the Company in order to satisfy tax withholding or
other obligations.
13.
Adjustment of and Changes in the Stock

(a)    General. The number and kind of Shares available for issuance under this
Plan (including under any Awards then outstanding), and the number and kind of
Shares subject to the limits set forth in Section 5 of this Plan, shall be
equitably adjusted by the Administrator to reflect any reorganization,
reclassification, combination of shares, stock split, reverse stock split,
spin-off, dividend or distribution of securities, property or cash (other than
regular, quarterly cash dividends), or any other event or transaction that
affects the number or kind of Shares outstanding. Such adjustment may be
designed to comply with Sections 409A and 424 of the Code as applicable, or,
except as otherwise expressly provided in Section 5(c) of this Plan, may be
designed to treat the Shares available under the Plan and subject to Awards as
if they were all outstanding on the record date for such event or transaction or
to increase the number of such Shares to reflect a deemed reinvestment in Shares
of the amount distributed to the Company’s securityholders. The terms of any
outstanding Award shall also be equitably adjusted by the Administrator as to
price, number or kind of Shares subject to such Award, vesting, and other terms
to reflect the foregoing events, which adjustments need not be uniform as
between different Awards or different types of Awards.
In the event there shall be any other change in the number or kind of
outstanding Shares, or any stock or other securities into which such Shares
shall have been changed, or for which it shall have been exchanged, by reason of
a change of control, other merger, consolidation or otherwise, then the
Administrator shall determine the appropriate and equitable adjustment to be
effected. In addition, in the event of such change described in this paragraph,
the Administrator may accelerate the time or times at which any Award may be
exercised and may provide for cancellation of such accelerated Awards that are
not exercised within a time prescribed by the Administrator in its sole and
absolute discretion.
No right to purchase fractional shares shall result from any adjustment in
Awards pursuant to this Section 13. In case of any such adjustment, the Shares
subject to the Award shall be rounded up to the nearest whole share for Awards
other than Options and Stock Appreciation Rights, and shall be rounded down to
the nearest whole Share with respect to Options and Stock Appreciation Rights.
The Company shall notify Participants holding Awards subject to any adjustments
pursuant to this Section 13 of such adjustment, but (whether or not notice is
given) such adjustment shall be effective and binding for all purposes of the
Plan.
(b)    Change in Control. The Administrator may determine the effect of a Change
in Control on outstanding Awards in a manner that, in the Administrator’s
reasonable discretion, is fair and equitable to Participants. Such effects,
which need not be the same for every Participant, may include, without
limitation: (x) the substitution for the Shares subject to any

8

--------------------------------------------------------------------------------




outstanding Award, or portion thereof, of stock or other securities of the
surviving corporation or any successor corporation to the Company, or a parent
or subsidiary thereof, in which event the aggregate purchase or exercise price,
if any, of such Award, or portion thereof, shall remain the same, and/or (y) the
conversion of any outstanding Award, or portion thereof, into a right to receive
cash or other property upon or following the consummation of the Change in
Control in an amount equal to the value of the consideration to be received by
holders of Shares in connection with such transaction for one Share, less the
per share purchase or exercise price of such Award, if any, multiplied by the
number of Shares subject to such Award, or a portion thereof. Notwithstanding
the foregoing, unless otherwise determined by the Administrator, Awards shall be
treated as follows in connection with a Change in Control:
(i)    Acceleration of Vesting. Without action by the Administrator or the
Board: (a) all outstanding Options and Stock Appreciation Rights shall become
immediately exercisable in full and shall remain exercisable during the
remaining terms thereof, regardless of whether the Participants to whom such
Options and Stock Appreciation Rights have been granted remain in the employ or
service of the Company or any Subsidiary; and (b) all other outstanding Awards
shall become immediately fully vested and exercisable and nonforfeitable; and
(ii)    Cash Payment for Stock Options/Stock Appreciation Rights. Without the
consent of any Participant affected thereby, the Administrator may determine
that some or all Participants holding outstanding Options and/or Stock
Appreciation Rights shall receive, with respect to some or all of the Shares
subject to such Options and/or Stock Appreciation Rights, as of the effective
date of any such Change in Control of the Company, cash in an amount equal to
the greater of the excess of (A) the highest sales price of the shares on the
New York Stock Exchange (or any successor exchange that is the primary stock
exchange for trading of Shares) on the date immediately prior to the effective
date of such Change in Control of the Company or (B) the highest price per share
actually paid in connection with any Change in Control of the Company over the
exercise price per share of such Options and/or Stock Appreciation Rights.
14.
Qualifying Performance-Based Compensation

(a)General. The Administrator may establish performance criteria and level of
achievement versus such criteria that shall determine the number of Shares to be
granted, retained, vested, issued or issuable under or in settlement of or the
amount payable pursuant to an Award, which criteria may be based on Qualifying
Performance Criteria or other standards of financial performance and/or personal
performance evaluations. In addition, the Administrator may specify that an
Award or a portion of an Award is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code, provided that
the performance criteria for such Award or portion of an Award that is intended
by the Administrator to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code shall be a measure based on one
or more Qualifying Performance Criteria selected by the Administrator and
specified at the time the Award is granted. The Administrator shall certify the
extent to which any Qualifying Performance Criteria has been satisfied, and the
amount payable as a result thereof, prior to payment, settlement or vesting of
any Award that is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code.
(b)Qualifying Performance Criteria. For purposes of this Plan, the term
“Qualifying Performance Criteria” shall mean any one or more of the following
performance criteria, or derivations of such performance criteria, either
individually, alternatively or in any combination, applied to either the Company
as a whole or to a business unit or Subsidiary, either individually,
alternatively or in any combination, and measured either annually or
cumulatively over a period of years, on an absolute basis or relative to a
pre-established target, to previous years’ results or to a designated comparison
group, in each case as specified by the Administrator: (i) net earnings or
earnings per share (including earnings before interest, taxes, depreciation
and/or amortization), (ii) income, net income or operating income, (iii)
revenues, (iv) net sales, (v) return on sales, (vi) return on equity, (vii)
return on capital (including return on total capital or return on invested
capital), (viii) return on assets or net assets, (ix) earnings per share, (x)
economic value added measurements, including BVA, (xi) return on invested
capital, (xii) return on operating revenue, (xiii) cash flow (before or after
dividends), (xiv) stock price, (xv) total stockholder return, (xvi) market
capitalization, (xvii) economic value added, (xviii) debt leverage (debt to
capital), (xix) operating profit or net operating profit, (xx) operating margin
or profit margin, (xxi) cash from operations, (xxii) market share,
(xxiii) product development or release schedules, (xxiv) new product innovation,
(xxv) cost reductions, (xxvi) customer service, or (xxvii) customer
satisfaction. To the extent consistent with Section 162(m) of the Code, the
Administrator (A) may appropriately adjust any evaluation of performance under a
Qualifying Performance Criteria to eliminate the effects of charges for
restructurings, discontinued operations, extraordinary items and all items of
gain, loss or expense determined to be extraordinary or unusual in nature or
related to the disposal of a segment of a business or related to a change in
accounting principle all as determined in accordance with applicable accounting
provisions, as well as the cumulative effect of accounting changes, in each case
as determined in accordance with generally accepted accounting principles or
identified in the Company’s financial statements or notes to the financial
statements, and (B) may appropriately adjust any evaluation of performance under
a Qualifying Performance Criteria to exclude any of the following events that
occurs during a performance period: (i) asset write-downs, (ii) litigation,
claims, judgments or settlements, (iii) the effect of changes in tax law or
other such laws or provisions affecting

9

--------------------------------------------------------------------------------




reported results, and (iv) accruals of any amounts for payment under this Plan
or any other compensation arrangement maintained by the Company.
15.Transferability
Unless the Administrator determines otherwise, each Award may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated by a
Participant other than by will or the laws of descent and distribution, and each
Option or Stock Appreciation Right shall be exercisable only by the Participant
during his or her lifetime. To the extent permitted by the Administrator, the
person to whom an Award is initially granted (the “Grantee”) may transfer an
Award to any “family member” of the Grantee (as such term is defined in
Section 1(a)(5) of the General Instructions to Form S-8 under the Securities Act
of 1933, as amended (“Form S-8”)), to trusts solely for the benefit of such
family members and to partnerships in which such family members and/or trusts
are the only partners; provided that, (i) as a condition thereof, the transferor
and the transferee must execute a written agreement containing such terms as
specified by the Administrator, and (ii) the transfer is pursuant to a gift or a
domestic relations order to the extent permitted under the General Instructions
to Form S-8. Except to the extent specified otherwise in the agreement the
Administrator provides for the Grantee and transferee to execute, all vesting,
exercisability and forfeiture provisions that are conditioned on the Grantee’s
continued employment or service shall continue to be determined with reference
to the Grantee’s employment or service (and not to the status of the
transferee) after any transfer of an Award pursuant to this Section 15, and the
responsibility to pay any taxes in connection with an Award shall remain with
the Grantee notwithstanding any transfer other than by will or intestate
succession.
16.
Suspension or Termination of Awards

Except as otherwise provided by the Administrator, if at any time (including
after a notice of exercise has been delivered or an award has vested) the
Company’s chief executive officer or any other person designated by the
Administrator (each such person, an “Authorized Officer”) reasonably believes
that a Participant may have committed an Act of Misconduct as described in this
Section 16, the Authorized Officer, Administrator or the Board may suspend the
Participant’s rights to exercise any Option, to vest in an Award, and/or to
receive payment for or receive Shares in settlement of an Award pending a
determination of whether an Act of Misconduct has been committed.
If the Administrator or an Authorized Officer determines a Participant has
committed an act of embezzlement, fraud, dishonesty, nonpayment of any
obligation owed to the Company or any Subsidiary, breach of fiduciary duty, or
deliberate disregard of the Company or Subsidiary rules resulting in loss,
damage or injury to the Company or any Subsidiary, or if a Participant makes an
unauthorized disclosure of any Company or Subsidiary trade secret or
confidential information, solicits any employee or service provider to leave the
employ or cease providing services to the Company or any Subsidiary, breaches
any intellectual property or assignment of inventions covenant, engages in any
conduct constituting unfair competition, breaches any non-competition agreement,
induces any Company or Subsidiary customer to breach a contract with the Company
or any Subsidiary or to cease doing business with the Company or any Subsidiary,
or induces any principal for whom the Company or any Subsidiary acts as agent to
terminate such agency relationship (any of the foregoing acts, an “Act of
Misconduct”), then except as otherwise provided by the Administrator, including
through any agreement approved by the Administrator, (i) neither the Participant
nor his or her estate nor transferee shall be entitled to exercise any Option or
Stock Appreciation Right whatsoever, vest in or have the restrictions on an
Award lapse, or otherwise receive payment of an Award, (ii) the Participant will
forfeit all outstanding Awards and (iii) the Participant may be required, at the
Administrator’s sole and absolute discretion, to return and/or repay to the
Company any then unvested Shares previously issued under the Plan. In making
such determination, the Administrator or an Authorized Officer shall give the
Participant an opportunity to appear and present evidence on his or her behalf
at a hearing before the Administrator or its designee or an opportunity to
submit written comments, documents, information and arguments to be considered
by the Administrator.
17.
Compliance with Laws and Regulations

This Plan, the grant, issuance, vesting, exercise and settlement of Awards
thereunder, and the obligation of the Company to sell, issue or deliver Shares
under such Awards, shall be subject to all applicable foreign, federal, state
and local laws, rules and regulations, stock exchange rules and regulations, and
to such approvals by any governmental or regulatory agency as may be required.
The Company shall not be required to register in a Participant’s name or deliver
any Shares prior to the completion of any registration or qualification of such
shares under any foreign, federal, state or local law or any ruling or
regulation of any government body which the Administrator shall determine to be
necessary or advisable. To the extent the Company is unable to or the
Administrator deems it infeasible to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, the Company
and its Subsidiaries shall be relieved of any liability with respect to the
failure to issue or sell such Shares as to which such requisite authority shall
not have been obtained. No Option shall be exercisable and no Shares shall be
issued and/or transferable under any other Award unless a registration statement
with respect to the Shares underlying such Option is effective and current or
the Company has determined that such registration is unnecessary.

10

--------------------------------------------------------------------------------




In the event an Award is granted to or held by a Participant who is employed or
providing services outside the United States, the Administrator may, in its sole
and absolute discretion, modify the provisions of the Plan or of such Award as
they pertain to such individual to comply with applicable foreign law or to
recognize differences in local law, currency or tax policy. The Administrator
may also impose conditions on the grant, issuance, exercise, vesting, settlement
or retention of Awards in order to comply with such foreign law and/or to
minimize the Company’s obligations with respect to tax equalization for
Participants employed outside their home country.
18.
Withholding

To the extent required by applicable federal, state, local or foreign law, a
Participant shall be required to satisfy, in a manner satisfactory to the
Company, any withholding tax obligations that arise by reason of an Option
exercise, disposition of Shares issued under an Incentive Stock Option, the
vesting of or settlement of an Award, an election pursuant to Section 83(b) of
the Code or otherwise with respect to an Award. To the extent a Participant
makes an election under Section 83(b) of the Code, within ten days of filing
such election with the Internal Revenue Service, the Participant must notify the
Company in writing of such election. The Company and its Subsidiaries shall not
be required to issue Shares, make any payment or to recognize the transfer or
disposition of Shares until all such obligations are satisfied. The
Administrator may provide for or permit these obligations to be satisfied
through the mandatory or elective sale of Shares and/or by having the Company
withhold a portion of the Shares that otherwise would be issued to him or her
upon exercise of the Option or the vesting or settlement of an Award, or by
tendering Shares previously acquired.
19.
Administration of the Plan

(a)Administrator of the Plan. The Plan shall be administered by the
Administrator who shall be the Compensation Committee of the Board or, in the
absence of a Compensation Committee, the Board itself. Any power of the
Administrator may also be exercised by the Board, except to the extent that the
grant or exercise of such authority would cause any Award or transaction to
become subject to (or lose an exemption under) the short-swing profit recovery
provisions of Section 16 of the Act or cause an Award designated as a
Performance Award not to qualify for treatment as performance-based compensation
under Section 162(m) of the Code. To the extent that any permitted action taken
by the Board conflicts with action taken by the Administrator, the Board action
shall control. The Compensation Committee may by resolution authorize one or
more officers of the Company to perform any or all things that the Administrator
is authorized and empowered to do or perform under the Plan, and for all
purposes under this Plan, such officer or officers shall be treated as the
Administrator; provided, however, that no such officer shall designate himself
or herself as a recipient of any Awards granted under authority delegated to
such officer. The Compensation Committee hereby designates the Company’s chief
executive officer, the Company’s chief financial officer, the Secretary of the
Company, and the head of the Company’s human resource function to assist the
Administrator in the administration of the Plan and execute agreements
evidencing Awards made under this Plan or other documents entered into under
this Plan on behalf of the Administrator or the Company. In addition, the
Compensation Committee may delegate any or all aspects of the day-to-day
administration of the Plan to one or more officers or employees of the Company
or any Subsidiary, and/or to one or more agents.
(b)Powers of Administrator. Subject to the express provisions of this Plan, the
Administrator shall be authorized and empowered to do all things that it
determines to be necessary or appropriate in connection with the administration
of this Plan, including, without limitation: (i) to prescribe, amend and rescind
rules and regulations relating to this Plan and to define terms not otherwise
defined herein; (ii) to determine which persons are Participants, to which of
such Participants, if any, Awards shall be granted hereunder and the timing of
any such Awards; (iii) to grant Awards to Participants and determine the terms
and conditions thereof, including the number of Shares subject to Awards and the
exercise or purchase price of such Shares and the circumstances under which
Awards become exercisable or vested or are forfeited or expire, which terms may
but need not be conditioned upon the passage of time, continued employment, the
satisfaction of performance criteria, the occurrence of certain events
(including a Change in Control), or other factors; (iv) to establish and verify
the extent of satisfaction of any performance goals or other conditions
applicable to the grant, issuance, exercisability, vesting and/or ability to
retain any Award; (v) to prescribe and amend the terms of the agreements or
other documents evidencing Awards made under this Plan (which need not be
identical) and the terms of or form of any document or notice required to be
delivered to the Company by Participants under this Plan; (vi) to determine the
extent to which adjustments are required pursuant to Section 13; (vii) to
interpret and construe this Plan, any rules and regulations under this Plan and
the terms and conditions of any Award granted hereunder, and to make exceptions
to any such provisions if the Administrator, in good faith, determines that it
is necessary to do so in light of extraordinary circumstances and for the
benefit of the Company; (viii) to approve corrections in the documentation or
administration of any Award; and (ix) to make all other determinations deemed
necessary or advisable for the administration of this Plan. The Administrator
may, in its sole and absolute discretion, without amendment to the Plan, waive
or amend the operation of Plan provisions respecting exercise after termination
of employment or service to the Company or an Affiliate and, except as otherwise
provided herein, adjust any of the terms of any Award. The Administrator may
also (A) accelerate the date on which any Award granted under the Plan becomes
exercisable or (B) accelerate the vesting date or waive or adjust any condition
imposed hereunder with respect to the vesting or exercisability of an Award,
provided that

11

--------------------------------------------------------------------------------




the Administrator, in good faith, determines that such acceleration, waiver or
other adjustment is necessary or desirable in light of extraordinary
circumstances. Notwithstanding anything in the Plan to the contrary, no Award
outstanding under the Plan may be repriced, regranted through cancellation or
otherwise amended to reduce the exercise price applicable thereto (other than
with respect to adjustments made in connection with a transaction or other
change in the Company’s capitalization as described in Section 13) without the
approval of the Company’s stockholders.
(c)Determinations by the Administrator. All decisions, determinations and
interpretations by the Administrator regarding the Plan, any rules and
regulations under the Plan and the terms and conditions of or operation of any
Award granted hereunder, shall be final and binding on all Participants,
beneficiaries, heirs, assigns or other persons holding or claiming rights under
the Plan or any Award. The Administrator shall consider such factors as it deems
relevant, in its sole and absolute discretion, to making such decisions,
determinations and interpretations including, without limitation, the
recommendations or advice of any officer or other employee of the Company and
such attorneys, consultants and accountants as it may select.
(d)Subsidiary Awards. In the case of a grant of an Award to any Participant
employed by a Subsidiary, such grant may, if the Administrator so directs, be
implemented by the Company issuing any subject Shares to the Subsidiary, for
such lawful consideration as the Administrator may determine, upon the condition
or understanding that the Subsidiary will transfer the Shares to the Participant
in accordance with the terms of the Award specified by the Administrator
pursuant to the provisions of the Plan. Notwithstanding any other provision
hereof, such Award may be issued by and in the name of the Subsidiary and shall
be deemed granted on such date as the Administrator shall determine.
(e)Indemnification of Administrator. Neither any member nor former member of the
Administrator nor any individual to whom authority is or has been delegated
shall be personally responsible or liable for any act or omission in connection
with the performance of powers or duties or the exercise of discretion or
judgment in the administration and implementation of the Plan. Each person who
is or shall have been a member of the Administrator shall be indemnified and
held harmless by the Company from and against any cost, liability or expense
imposed or incurred in connection with such person’s or the Administrator’s
taking or failing to take any action under the Plan. Each such person shall be
justified in relying on information furnished in connection with the Plan’s
administration by any employee, officer, agent or expert employed or retained by
the Administrator or the Company.
20.Amendment of the Plan or Awards
The Board may amend, alter or discontinue this Plan and the Administrator may
amend or alter any agreement or other document evidencing an Award made under
this Plan but, except as provided pursuant to the provisions of Section 13, no
such amendment shall, without the approval of the stockholders of the Company:
(a)increase the maximum number of Shares for which Awards may be granted under
this Plan;
(b)reduce the price at which Options or Stock Appreciation Rights may be granted
below the price provided for in Section 6(a);
(c)reduce the exercise price of outstanding Options or Stock Appreciation
Rights;
(d)extend the term of this Plan;
(e)change the class of persons eligible to be Participants;
(f)otherwise amend the Plan in any manner requiring stockholder approval by law
or under the New York Stock Exchange listing requirements (or the listing
requirements of any successor exchange that is the primary stock exchange for
trading of Shares); or
(g)increase the individual maximum limits in Sections 5(c) and (d).
No amendment or alteration to the Plan or an Award or Award Agreement shall be
made which would impair the rights of the holder of an Award, without such
holder’s consent, provided that no such consent shall be required if the
Administrator determines in its sole and absolute discretion and prior to the
date of any Change in Control that such amendment or alteration either is
required or advisable in order for the Company, the Plan or the Award to satisfy
any law or regulation or to meet the requirements of or avoid adverse financial
accounting consequences under any accounting standard. In addition, the Plan may
not be amended in any way that causes the Plan to fail to comply with or be
exempt from Section 409A of the Code, unless the Board expressly determines to
amend the Plan to be subject to Section 409A of the Code.
21.
No Liability of Company

The Company and any Subsidiary or affiliate which is in existence or hereafter
comes into existence shall not be liable to a Participant or any other person as
to: (a) the non-issuance or sale of Shares as to which the Company has been
unable to obtain from any regulatory body having jurisdiction the authority
deemed by the Company’s counsel to be necessary to the

12

--------------------------------------------------------------------------------




lawful issuance and sale of any Shares hereunder; and (b) any tax consequence
expected, but not realized, by any Participant or other person due to the
receipt, exercise or settlement of any Award granted hereunder.
22.
Non-Exclusivity of Plan

Neither the adoption of this Plan by the Board nor the submission of this Plan
to the stockholders of the Company for approval shall be construed as creating
any limitations on the power of the Board or the Administrator to adopt such
other incentive arrangements as either may deem desirable, including without
limitation, the granting of restricted stock or stock options otherwise than
under this Plan or an arrangement not intended to qualify under Code
Section 162(m), and such arrangements may be either generally applicable or
applicable only in specific cases.
23.
Governing Law

This Plan and any agreements or other documents hereunder shall be interpreted
and construed in accordance with the laws of Delaware and applicable federal
law. Any reference in this Plan or in the agreement or other document evidencing
any Awards to a provision of law or to a rule or regulation shall be deemed to
include any successor law, rule or regulation of similar effect or
applicability.
24.
No Right to Employment, Reelection or Continued Service

Nothing in this Plan or an Award Agreement shall interfere with or limit in any
way the right of the Company, its Subsidiaries and/or its affiliates to
terminate any Participant’s employment, service on the Board or service for the
Company at any time or for any reason not prohibited by law, nor shall this Plan
or an Award itself confer upon any Participant any right to continue his or her
employment or service for any specified period of time. Neither an Award nor any
benefits arising under this Plan shall constitute an employment contract with
the Company, any Subsidiary and/or its affiliates. Subject to Sections 4 and 20,
this Plan and the benefits hereunder may be terminated at any time in the sole
and exclusive discretion of the Board without giving rise to any liability on
the part of the Company, its Subsidiaries and/or its affiliates.
25.
Unfunded Plan

The Plan is intended to be an unfunded plan. Participants are and shall at all
times be general creditors of the Company with respect to their Awards. If the
Administrator or the Company chooses to set aside funds in a trust or otherwise
for the payment of Awards under the Plan, such funds shall at all times be
subject to the claims of the creditors of the Company in the event of its
bankruptcy or insolvency.


Amended and Restated Effective as of November 1, 2013



13